DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 10, 2022 has been entered.  Claims 1 – 20 are pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 24, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6 – 8, 11 – 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Highnam et al. (US Patent No. 10,496,924), hereinafter Highnam, in view of Lison et al. (“Automatic Detection of Malware-Generated Domains with Recurrent Neural Models”), hereinafter Lison.
Regarding claim 1, Highnam discloses an apparatus comprising:
a processor (Column 2, lines 54-56, "The system may comprise a memory storing instructions and one or more processors.");
and a non-transitory machine-readable storage medium (Column 2, lines 54-56, "The system may comprise a memory storing instructions and one or more processors.") on which is stored instructions that when executed by the processor, cause the processor to:
access a plurality of known domain names (Column 2, lines 56-59, "The one or more processors may be configured to execute the stored instructions to receive a plurality of training domain names, each comprising a corresponding sequence of characters.");
determine a character embedding for each of the plurality of known domain names, wherein to determine the character embedding for each known domain name, the instructions cause the processor to: map each character of the known domain name to a respective vector based on neighboring characters of the character, wherein the respective vector of the character is a numeric representation of the character (Column 3, lines 35-38, "Each dense embedding vector may correspond to one of the training domain names and be based on a sequence of characters corresponding to the training domain name."; Column 7, lines 41-46, "In some embodiments, at step 404, consistent with the below discussion with respect to FIG. 5, for each character in the standardized domain name, the embedding layer transforms an unencoded character into a numeric value.  In some embodiments, the embedding layer further transforms the numeric value into a one-hot encoding vector"; Column 8, lines 37-41, "Domain names may be represented as a one-dimensional grid of characters and embedded as multi-dimensional vectors, with one vector per character. CNNs involve sliding multiple convolutional filter over vector sequences to find patterns in characters and extract features."; Column 8, lines 54-57, "In some embodiments, step 408 may comprise creating a plurality of convolution filters, each convolution filter having a sliding window of a different fixed character length.");
input the character embedding to a deep learning layer of a neural network (Column 7, lines 20-23, "At step 404, input data are embedded by an embedding model layer. That is, at step 404, embed data are generated that encode strings of characters in a domain name as a sequence of vectors."; Column 7, lines 57-59, "Referring to FIG. 4, at step 406, embed data created at step 404 may be provided to an LSTM network. An LSTM network is a gated recurrent neural network.");
access a target domain name to be classified (Column 3, lines 23-26, " In some embodiments, the method comprises receiving a suspect domain name and providing a dictionary domain generation algorithm score based on the plurality of MLP node outputs and the suspect domain name.");
and classify the target domain name based on an output of the deep learning layer (Column 4, lines 43-55, "In particular, disclosed systems and methods comprise an unconventional deep learning model for real time malware detection by providing a dictionary DGA score suspect domain names. Deep learning models use networks to learn relationships among features to classify data points. Deep learning models are highly flexible, do not require manually selected features, and may generate predictions in real time. In the embodiments, the deep learning model may comprise the combination of a Long Short-Term Memory (LSTM) network, a Convolutional Neural Network (CNN) model, and an multilayer perceptron (basic neural network) model to score suspect domain names in real time.").
Highnam does not specifically disclose: determine levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determine the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name.
Lison teaches:
determine levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determine the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name (Section 3, lines 37-43, “Embeddings: Instead of adopting a one-hot representation, we can use a learnable embedding model to convert each character into a dense vector (Goldberg, 2016). One advantage of embedding models is their ability to express similarities between characters – for instance, the vector for the character ’0’ will be closer in vector space to the character ’3’ than to ’u’, since the distributional properties of ’0’ are more similar to ’3’ than to ’u’. These embeddings can be learned simultaneously with the other network parameters.”).
Lison teaches determining character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space, in order to implement a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats (Section 1, lines 26-38 “This paper presents a machine-learning approach to the detection of domain names produced by DGAs. The model is based on a recurrent neural architecture trained on a large dataset of DGA domain names. It takes a domain name as input and returns the probability that the domain is generated by a DGA. The advantages of such a data-driven approach are twofold: • The model is able to provide predictions on the basis of the domain names only, without necessitating human intervention or access to external resources (such HTTP headers or NXDomains). It can therefore be used for real-time threat intelligence, for instance to analyse DNS requests passing through a network. • The model can be adapted to respond to new malware threats, as it only requires examples of malware-generated domains and does not necessitate any feature engineering. This simplicity also makes it harder for threat agents to circumvent detection (as there is no handcrafted feature that could be directly exploited).”).
Highnam and Lison are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam to incorporate the teachings of Lison to determine character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space.  Doing so would allow for implementing a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats.
Regarding claim 2, Highnam in view of Lison discloses the apparatus as claimed in claim 1.  Highnam further discloses:
wherein to determine the character embedding, the instructions further cause the processor to: for each character of the known domain name, identify N continuous characters that neighbor the character in the known domain name, wherein N represents a number of continuous characters (Column 8, lines 37-41, "Domain names may be represented as a one-dimensional grid of characters and embedded as multi-dimensional vectors, with one vector per character. CNNs involve sliding multiple convolutional filter over vector sequences to find patterns in characters and extract features."; Column 8, lines 54-57, "In some embodiments, step 408 may comprise creating a plurality of convolution filters, each convolution filter having a sliding window of a different fixed character length.").
Regarding claim 6, Highnam in view of Lison discloses the apparatus as claimed in claim 1.  Highnam further discloses:
wherein the deep learning layer comprises a Long Short-Term Memory (LSTM) layer (Column 7, lines 57-59, "Referring to FIG. 4, at step 406, embed data created at step 404 may be provided to an LSTM network. An LSTM network is a gated recurrent neural network.").
Regarding claim 7, Highnam in view of Lison discloses the apparatus as claimed in claim 1.  Highnam further discloses:
wherein the instructions further cause the processor to: provide the output of the deep learning layer to a classifier layer that classifies the target domain name (Column 8, lines 37-44, "Domain names may be represented as a one-dimensional grid of characters and embedded as multi-dimensional vectors, with one vector per character. CNNs involve sliding multiple convolutional filter over vector sequences to find patterns in characters and extract features. The results of each filter are pooled and fed into fully connected layers to give an estimate or score indicating the likelihood that a given domain name was produced using a DGA.").
Regarding claim 8, Highnam in view of Lison discloses the apparatus as claimed in claim 7.  Highnam further discloses:
wherein to classify the target domain name, the instructions further cause the processor to: determine, based on an output of the classifier layer, whether or not the target domain name is associated with a malicious class of domain names (Column 5, lines 1-5, "As shown in FIG. 1, the legitimate domains names are not malware-generated domain names, while the malicious domain names are associated with families of dictionary DGA domain names."; Column 7, line 65 - Column 8, line 3, "An LSTM network may be trained to identify DGAs by providing a training dataset comprising known legitimate and known malicious or illegitimate sites. LSTMs may provide an estimate or score indicating the likelihood that a given domain name was produced using a DGA.").
Regarding claim 11, Highnam in view of Lison discloses the apparatus as claimed in claim 1.  Highnam further discloses:
wherein the deep learning layer is trained without manual feature generation (Column 4, lines 41-50, "The disclosed embodiments are directed to systems and methods for detecting dictionary domain generation algorithm (DGA) domain names. In particular, disclosed systems and methods comprise an unconventional deep learning model for real time malware detection by providing a dictionary DGA score suspect domain names. Deep learning models use networks to learn relationships among features to classify data points. Deep learning models are highly flexible, do not require manually selected features, and may generate predictions in real time.").
Regarding claim 12, Highnam discloses a method, comprising:
learning, by a processor, a character embedding for each of a plurality of known domain names, including: for each known domain name, mapping each character of the known domain name to a respective vector based on neighboring characters of the character, wherein the respective vector of the character is a numeric representation of the character (Column 3, lines 35-38, "Each dense embedding vector may correspond to one of the training domain names and be based on a sequence of characters corresponding to the training domain name."; Column 7, lines 41-46, "In some embodiments, at step 404, consistent with the below discussion with respect to FIG. 5, for each character in the standardized domain name, the embedding layer transforms an unencoded character into a numeric value.  In some embodiments, the embedding layer further transforms the numeric value into a one-hot encoding vector"; Column 8, lines 37-41, "Domain names may be represented as a one-dimensional grid of characters and embedded as multi-dimensional vectors, with one vector per character. CNNs involve sliding multiple convolutional filter over vector sequences to find patterns in characters and extract features."; Column 8, lines 54-57, "In some embodiments, step 408 may comprise creating a plurality of convolution filters, each convolution filter having a sliding window of a different fixed character length.");
providing, by the processor, the character embedding as an input to a Long Short-Term Memory (LSTM) layer (Column 7, lines 20-23, "At step 404, input data are embedded by an embedding model layer. That is, at step 404, embed data are generated that encode strings of characters in a domain name as a sequence of vectors."; Column 7, lines 57-59, "Referring to FIG. 4, at step 406, embed data created at step 404 may be provided to an LSTM network. An LSTM network is a gated recurrent neural network.");
accessing, by the processor, a target domain name to be classified (Column 3, lines 23-26, " In some embodiments, the method comprises receiving a suspect domain name and providing a dictionary domain generation algorithm score based on the plurality of MLP node outputs and the suspect domain name.").
and classifying, by the processor, the target domain name based on an output of the LSTM layer (Column 4, lines 43-55, "In particular, disclosed systems and methods comprise an unconventional deep learning model for real time malware detection by providing a dictionary DGA score suspect domain names. Deep learning models use networks to learn relationships among features to classify data points. Deep learning models are highly flexible, do not require manually selected features, and may generate predictions in real time. In the embodiments, the deep learning model may comprise the combination of a Long Short-Term Memory (LSTM) network, a Convolutional Neural Network (CNN) model, and an multilayer perceptron (basic neural network) model to score suspect domain names in real time.").
Highnam does not specifically disclose: determining levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determining the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name.
Lison teaches:
determining levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determining the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name (Section 3, lines 37-43, “Embeddings: Instead of adopting a one-hot representation, we can use a learnable embedding model to convert each character into a dense vector (Goldberg, 2016). One advantage of embedding models is their ability to express similarities between characters – for instance, the vector for the character ’0’ will be closer in vector space to the character ’3’ than to ’u’, since the distributional properties of ’0’ are more similar to ’3’ than to ’u’. These embeddings can be learned simultaneously with the other network parameters.”).
Lison teaches determining character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space, in order to implement a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats (Section 1, lines 26-38 “This paper presents a machine-learning approach to the detection of domain names produced by DGAs. The model is based on a recurrent neural architecture trained on a large dataset of DGA domain names. It takes a domain name as input and returns the probability that the domain is generated by a DGA. The advantages of such a data-driven approach are twofold: • The model is able to provide predictions on the basis of the domain names only, without necessitating human intervention or access to external resources (such HTTP headers or NXDomains). It can therefore be used for real-time threat intelligence, for instance to analyse DNS requests passing through a network. • The model can be adapted to respond to new malware threats, as it only requires examples of malware-generated domains and does not necessitate any feature engineering. This simplicity also makes it harder for threat agents to circumvent detection (as there is no handcrafted feature that could be directly exploited).”).
Highnam and Lison are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam to incorporate the teachings of Lison to determine character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space.  Doing so would allow for implementing a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats.
Regarding claim 17, Highnam discloses:
a non-transitory machine-readable storage medium storing machine-readable instructions that when executed by a processor (Column 2, lines 54-56, "The system may comprise a memory storing instructions and one or more processors."), cause the processor to:
access a plurality of known domain names (Column 2, lines 56-59, "The one or more processors may be configured to execute the stored instructions to receive a plurality of training domain names, each comprising a corresponding sequence of characters.");
determine a character embedding for each of the plurality of known domain names, wherein to determine the character embedding for each known domain name, the machine-readable instructions cause the processor to: map each character of the known domain name to a respective vector based on neighboring characters of the character, wherein the respective vector of the character is a numeric representation of the character (Column 3, lines 35-38, "Each dense embedding vector may correspond to one of the training domain names and be based on a sequence of characters corresponding to the training domain name."; Column 7, lines 41-46, "In some embodiments, at step 404, consistent with the below discussion with respect to FIG. 5, for each character in the standardized domain name, the embedding layer transforms an unencoded character into a numeric value.  In some embodiments, the embedding layer further transforms the numeric value into a one-hot encoding vector"; Column 8, lines 37-41, "Domain names may be represented as a one-dimensional grid of characters and embedded as multi-dimensional vectors, with one vector per character. CNNs involve sliding multiple convolutional filter over vector sequences to find patterns in characters and extract features."; Column 8, lines 54-57, "In some embodiments, step 408 may comprise creating a plurality of convolution filters, each convolution filter having a sliding window of a different fixed character length.");
input the character embedding to a deep learning layer of a neural network (Column 7, lines 20-23, "At step 404, input data are embedded by an embedding model layer. That is, at step 404, embed data are generated that encode strings of characters in a domain name as a sequence of vectors."; Column 7, lines 57-59, "Referring to FIG. 4, at step 406, embed data created at step 404 may be provided to an LSTM network. An LSTM network is a gated recurrent neural network.");
access a target domain name to be classified (Column 3, lines 23-26, " In some embodiments, the method comprises receiving a suspect domain name and providing a dictionary domain generation algorithm score based on the plurality of MLP node outputs and the suspect domain name.");
and classify the target domain name based on an output of the deep learning layer (Column 4, lines 43-55, "In particular, disclosed systems and methods comprise an unconventional deep learning model for real time malware detection by providing a dictionary DGA score suspect domain names. Deep learning models use networks to learn relationships among features to classify data points. Deep learning models are highly flexible, do not require manually selected features, and may generate predictions in real time. In the embodiments, the deep learning model may comprise the combination of a Long Short-Term Memory (LSTM) network, a Convolutional Neural Network (CNN) model, and an multilayer perceptron (basic neural network) model to score suspect domain names in real time.").
Highnam does not specifically disclose: determine levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determine the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name.
Lison teaches:
determine levels of similarity of characters in the known domain name based on a numeric closeness of the respective vectors of the characters, and determine the character embedding for each known domain name based on the levels of similarity of the characters in the known domain name (Section 3, lines 37-43, “Embeddings: Instead of adopting a one-hot representation, we can use a learnable embedding model to convert each character into a dense vector (Goldberg, 2016). One advantage of embedding models is their ability to express similarities between characters – for instance, the vector for the character ’0’ will be closer in vector space to the character ’3’ than to ’u’, since the distributional properties of ’0’ are more similar to ’3’ than to ’u’. These embeddings can be learned simultaneously with the other network parameters.”).
Lison teaches determining character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space, in order to implement a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats (Section 1, lines 26-38 “This paper presents a machine-learning approach to the detection of domain names produced by DGAs. The model is based on a recurrent neural architecture trained on a large dataset of DGA domain names. It takes a domain name as input and returns the probability that the domain is generated by a DGA. The advantages of such a data-driven approach are twofold: • The model is able to provide predictions on the basis of the domain names only, without necessitating human intervention or access to external resources (such HTTP headers or NXDomains). It can therefore be used for real-time threat intelligence, for instance to analyse DNS requests passing through a network. • The model can be adapted to respond to new malware threats, as it only requires examples of malware-generated domains and does not necessitate any feature engineering. This simplicity also makes it harder for threat agents to circumvent detection (as there is no handcrafted feature that could be directly exploited).”).
Highnam and Lison are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam to incorporate the teachings of Lison to determine character embeddings based on the similarities between characters, with the similarity determined by the closeness of the character vectors in vector space.  Doing so would allow for implementing a recurrent neural network to detect domain names generated by domain-generation algorithms (DGAs) that can be used in real time and that can adapt to new malware threats.
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Highnam in view of Lison, and further in view of Agranonik et al. (US Patent No. 10,521,587), hereinafter Agranonik.
Regarding claim 3, Highnam in view of Lison discloses the apparatus as claimed in claim 2, but does not specifically disclose: wherein the instructions further cause the processor to: determine similarities among the N continuous characters with other continuous characters in the plurality of known domain names that neighbor other characters in the plurality of known domain names.
Agranonik teaches:
wherein the instructions further cause the processor to: determine similarities among the N continuous characters with other continuous characters in the plurality of known domain names that neighbor other characters in the plurality of known domain names (Column 9, lines 37-46, "In the CLDNN architecture 400, the embedding provided by embedding layer 403 may be considered similar to an n-gram analysis, with characters of the input file 401 as tokens. In the case of an LSTM, however, the “n” value (e.g., then for n-grams) is not static but changes by how much the LSTM is required to remember according to the training set and training procedure of the network. Advantageously, this allows the CLDNN architecture 400 to decide upon training the length of optimal sequences of characters to distinguish between obfuscated and non-obfuscated code."; Column 10, lines 51-61, "The bi-directional LSTM layer 413 provides for sequence identification. The use of bi-directional LSTM cells 415 in the bi-directional LSTM layer 413 is possible since the CLDNN architecture 400 operates in batch mode on a sequence of predefined characters (e.g., a portion of the code in the input file 401). The bi-directional LSTM layer 413 looks at each character, and sees preceding and successive characters to put it into context. If the character in question looks out of place, like it would in an obfuscated file, the probability distribution of the output changes towards an obfuscation classification.").
Agranonik teaches using a trained neural network to determine similarities between continuous characters preceding and following a character in the domain name being evaluated and continuous characters preceding and following a character in the domain names of the training set in order to identify malicious domain names (Column 3, lines 11-17, "Based on an output of the machine learning threat model meeting a predefined criterion, the process can include identifying an artifact (e.g., a data file or a website) associated with the URL as malicious. Further, based on identifying the artifact as a malicious artifact, the process can also include performing a remedial action on the artifact (for example, quarantine the artifact).").
Highnam, Lison, and Agranonik are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Agranonik to use a trained neural network to determine similarities between continuous characters preceding and following a character in the domain name being evaluated and continuous characters preceding and following a character in the domain names of the training set.  Doing so would allow for identifying malicious domain names.
Regarding claim 4, Highnam in view of Lison and further in view of Agranonik discloses the apparatus as claimed in claim 3.
Agranonik further teaches:
wherein to determine the similarities, the instructions further cause the processor to: for each character, determine similarities among the N continuous characters that precede the character and the other continuous characters that precede the other characters (Column 9, lines 37-46, "In the CLDNN architecture 400, the embedding provided by embedding layer 403 may be considered similar to an n-gram analysis, with characters of the input file 401 as tokens. In the case of an LSTM, however, the “n” value (e.g., then for n-grams) is not static but changes by how much the LSTM is required to remember according to the training set and training procedure of the network. Advantageously, this allows the CLDNN architecture 400 to decide upon training the length of optimal sequences of characters to distinguish between obfuscated and non-obfuscated code."; Column 10, lines 51-61, "The bi-directional LSTM layer 413 provides for sequence identification. The use of bi-directional LSTM cells 415 in the bi-directional LSTM layer 413 is possible since the CLDNN architecture 400 operates in batch mode on a sequence of predefined characters (e.g., a portion of the code in the input file 401). The bi-directional LSTM layer 413 looks at each character, and sees preceding and successive characters to put it into context. If the character in question looks out of place, like it would in an obfuscated file, the probability distribution of the output changes towards an obfuscation classification.").
Agranonik teaches using a trained neural network to determine similarities between continuous characters preceding a character in the domain name being evaluated and continuous characters preceding a character in the domain names of the training set in order to identify malicious domain names (Column 3, lines 11-17, "Based on an output of the machine learning threat model meeting a predefined criterion, the process can include identifying an artifact (e.g., a data file or a website) associated with the URL as malicious. Further, based on identifying the artifact as a malicious artifact, the process can also include performing a remedial action on the artifact (for example, quarantine the artifact).").
Highnam, Lison, and Agranonik are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and further in view of Agranonik to further incorporate the teachings of Agranonik to use a trained neural network to determine similarities between continuous characters preceding a character in the domain name being evaluated and continuous characters preceding a character in the domain names of the training set.  Doing so would allow for identifying malicious domain names.
Regarding claim 5, Highnam in view of Lison and further in view of Agranonik discloses the apparatus as claimed in claim 3.
Agranonik further teaches:
wherein to determine the similarities, the instructions further cause the processor to: for each character, determine similarities among the N continuous characters that follow the character and the other continuous characters that follow the other characters (Column 9, lines 37-46, "In the CLDNN architecture 400, the embedding provided by embedding layer 403 may be considered similar to an n-gram analysis, with characters of the input file 401 as tokens. In the case of an LSTM, however, the “n” value (e.g., then for n-grams) is not static but changes by how much the LSTM is required to remember according to the training set and training procedure of the network. Advantageously, this allows the CLDNN architecture 400 to decide upon training the length of optimal sequences of characters to distinguish between obfuscated and non-obfuscated code."; Column 10, lines 51-61, "The bi-directional LSTM layer 413 provides for sequence identification. The use of bi-directional LSTM cells 415 in the bi-directional LSTM layer 413 is possible since the CLDNN architecture 400 operates in batch mode on a sequence of predefined characters (e.g., a portion of the code in the input file 401). The bi-directional LSTM layer 413 looks at each character, and sees preceding and successive characters to put it into context. If the character in question looks out of place, like it would in an obfuscated file, the probability distribution of the output changes towards an obfuscation classification.").
Agranonik teaches using a trained neural network to determine similarities between continuous characters following a character in the domain name being evaluated and continuous characters following a character in the domain names of the training set in order to identify malicious domain names (Column 3, lines 11-17, "Based on an output of the machine learning threat model meeting a predefined criterion, the process can include identifying an artifact (e.g., a data file or a website) associated with the URL as malicious. Further, based on identifying the artifact as a malicious artifact, the process can also include performing a remedial action on the artifact (for example, quarantine the artifact).").
Highnam, Lison, and Agranonik are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and further in view of Agranonik to further incorporate the teachings of Agranonik to use a trained neural network to determine similarities between continuous characters following a character in the domain name being evaluated and continuous characters following a character in the domain names of the training set.  Doing so would allow for identifying malicious domain names.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Highnam in view of Lison, and further in view of Zhou et al. ("CNN-based DGA Detection with High Coverage"), hereinafter Zhou.
Regarding claim 15, Highnam in view of Lison discloses the method as claimed in claim 12, but does not specifically disclose: wherein classifying the target domain name comprises: providing the output of the LSTM to a softmax layer that classifies the target domain name into one or more of a plurality of classes.
Zhou teaches:
wherein classifying the target domain name comprises: providing the output of the LSTM to a softmax layer that classifies the target domain name into one or more of a plurality of classes (Section III, lines 16-20, "The overall network architecture is illustrated in Fig. 1. Our model consists of a embedding layer, six stacked residual blocks and a full-connected layer. In binary classification, the activation function in last layer is sigmoid, while in multi-class classification, the activation function is softmax.").
Zhou teaches classifying domain names into two or more classes using a softmax layer in order to detect domain names generated using different types of domain generation algorithms (Abstract, lines 14-23, "We first convey a domain name into a sequence of word-level or character-level components, then design a deep neural network based on temporal convolutional network to extract the implicit pattern and classify the domain into two or more categories. Our experimental results demonstrate that our model outperforms state-of-the-art approaches in both binary classification and multi-class classification, and shows a good performance in detecting different kinds of DGAs. Besides, the high training efficiency of our model makes it adjust to new malicious domains quickly.").
Highnam, Lison, and Zhou are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Zhou to classify domain names into two or more classes using a softmax layer.  Doing so would allow for detecting domain names generated using different types of domain generation algorithms.
Claims 9 – 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Highnam in view of Lison and further in view of Zhou and Haddadi et al. ("Malicious Automatically Generated Domain Name Detection Using Stateful-SBB"), hereinafter Haddadi.
Regarding claim 9, Highnam in view of Lison discloses the apparatus as claimed in claim 7, but does not specifically disclose: wherein the classifier layer comprises a softmax layer that determines a first probability that the target domain name is a malicious domain name, a second probability that the target domain name is a non-algorithmically-generated benign domain name, and a third probability that the target domain name is an algorithmically-generated benign domain name.
Zhou teaches:
wherein the classifier layer comprises a softmax layer that determines a first probability that the target domain name is a malicious domain name, a second probability that the target domain name is a non-algorithmically-generated benign domain name (Section III C, lines 3-13, "In this paper, we focus on two task of classification: (1) binary classification, i.e., determine whether the domain is generated by DGAs or not, (2) multi-class classification, i.e., determine which DGA family the domain belongs to. For binary classification, we use sigmoid activation function and output a real value p ∈ [0, 1], which indicates the possibility that the domain is malicious. While for multi-class classification, we use softmax activation function and output a vector [p1, p2, . . . , pn], where n is the number of classes and pi(i = 0, 1, . . . , n) indicates the possibility that the domain belong to class i.").
Zhou teaches using a softmax layer to classify domain names into classes by determining probabilities that a domain name belongs to different classes, with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm, in order to improve performance of domain name classifications (Abstract, lines 14-23, "We first convey a domain name into a sequence of word-level or character-level components, then design a deep neural network based on temporal convolutional network to extract the implicit pattern and classify the domain into two or more categories. Our experimental results demonstrate that our model outperforms state-of-the-art approaches in both binary classification and multi-class classification, and shows a good performance in detecting different kinds of DGAs. Besides, the high training efficiency of our model makes it adjust to new malicious domains quickly.").
Highnam, Lison, and Zhou are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Zhou to use a softmax layer to classify domain names into classes by determining probabilities that a domain name belongs to different classes, with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm.  Doing so would allow for improving performance of domain name classifications.
Highnam in view of Lison and further in view of Zhou does not specifically disclose: a third probability that the target domain name is an algorithmically-generated benign domain name.
Haddadi teaches:
a third probability that the target domain name is an algorithmically-generated benign domain name (Section 3, lines 11-16, "Indeed, one challenge is that automatically generated domain names are also used for legitimate background communications such as software updates and load balancing. Moreover, various well-known websites such as Google and Facebook also use this type of domains. Therefore, the first step to detect the botnet malicious domains is to differentiate legitimate automatically generated domain names from malicious ones.").
Haddadi teaches identifying legitimate automatically generated domain names in order to classify domain names with a high accuracy (Abstract, lines 1-6, "This work investigates the detection of Botnet Command and Control (C&C) activity by monitoring Domain Name System (DNS) traffic. Detection signatures are automatically generated using evolutionary computation technique based on Stateful-SBB. The evaluation performed shows that the proposed system can work on raw variable length domain name strings with very high accuracy.").
Highnam, Lison, Zhou, and Haddadi are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and further in view of Zhou to incorporate the teachings of Haddadi to identify legitimate automatically generated domain names.  Doing so would allow for classifying domain names with a high accuracy.
Regarding claim 10, Highnam in view of Lison, Zhou, and Haddadi discloses the apparatus as claimed in claim 9.
Zhou further teaches:
wherein to access the plurality of known domain names, the instructions cause the processor to: access a first plurality of known malicious domain names (Section IV A, lines 1-5, "The data for experiments contains benign domains and malicious domains. We collect them from two source: (1) For benign domains, we download Alexa top 1 million domains. (2) For malicious domains, we download the full data until the end of 2017 from DGArchive.");
access a second plurality of known non-algorithmically-generated benign domain names (Section IV A, lines 1-5, "The data for experiments contains benign domains and malicious domains. We collect them from two source: (1) For benign domains, we download Alexa top 1 million domains. (2) For malicious domains, we download the full data until the end of 2017 from DGArchive.").
Zhou teaches accessing training data containing malicious domain names generated with a domain generation algorithm and benign domain names not generated with a domain generation in order to improve performance of domain name classifications (Abstract, lines 14-23, "We first convey a domain name into a sequence of word-level or character-level components, then design a deep neural network based on temporal convolutional network to extract the implicit pattern and classify the domain into two or more categories. Our experimental results demonstrate that our model outperforms state-of-the-art approaches in both binary classification and multi-class classification, and shows a good performance in detecting different kinds of DGAs. Besides, the high training efficiency of our model makes it adjust to new malicious domains quickly.").
Highnam, Lison, Zhou, and Haddadi are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison, Zhou, and Haddadi to further incorporate the teachings of Zhou to access training data containing malicious domain names generated with a domain generation algorithm and benign domain names not generated with a domain generation.  Doing so would allow for improving performance of domain name classifications.
Haddadi further teaches:
and access a third plurality of known algorithmically-generated benign domain names (Section III, lines 11-14, "Indeed, one challenge is that automatically generated domain names are also used for legitimate background communications such as software updates and load balancing. Moreover, various well-known websites such as Google and Facebook also use this type of domains."; Section 4, lines 1-5, "In this work, the data set employed is collected from various resources including the publicly available botnet C&C domain lists such as Amada and ZeuS. Additionally, most frequently requested domains from the Alexa list are used as the legitimate domain names. These include known C&C activity as well as social network sites such as Facebook backend and antivirus upload.).
Haddadi teaches accessing training data containing benign domain names generated with a domain generation in order to classify domain names with a high accuracy (Abstract, lines 1-6, "This work investigates the detection of Botnet Command and Control (C&C) activity by monitoring Domain Name System (DNS) traffic. Detection signatures are automatically generated using evolutionary computation technique based on Stateful-SBB. The evaluation performed shows that the proposed system can work on raw variable length domain name strings with very high accuracy.").
Highnam, Lison, Zhou, and Haddadi are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison, Zhou, and Haddadi to further incorporate the teachings of Haddadi to access training data containing benign domain names generated with a domain generation.  Doing so would allow for classifying domain names with a high accuracy.
Regarding claim 16, Highnam in view of Lison and Zhou discloses the method as claimed in claim 15.
Zhou further teaches:
wherein the plurality of classes comprises a malicious domain name class, a non-algorithmically-generated benign domain name class (Section III C, lines 3-13, "In this paper, we focus on two task of classification: (1) binary classification, i.e., determine whether the domain is generated by DGAs or not, (2) multi-class classification, i.e., determine which DGA family the domain belongs to. For binary classification, we use sigmoid activation function and output a real value p ∈ [0, 1], which indicates the possibility that the domain is malicious. While for multi-class classification, we use softmax activation function and output a vector [p1, p2, . . . , pn], where n is the number of classes and pi(i = 0, 1, . . . , n) indicates the possibility that the domain belong to class i.").
Zhou teaches classifying domain names into classes with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm in order to improve performance of domain name classifications (Abstract, lines 14-23, "We first convey a domain name into a sequence of word-level or character-level components, then design a deep neural network based on temporal convolutional network to extract the implicit pattern and classify the domain into two or more categories. Our experimental results demonstrate that our model outperforms state-of-the-art approaches in both binary classification and multi-class classification, and shows a good performance in detecting different kinds of DGAs. Besides, the high training efficiency of our model makes it adjust to new malicious domains quickly.").
Highnam, Lison, and Zhou are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and Zhou to further incorporate the teachings of Zhou to classify domain names into classes with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm.  Doing so would allow for improving performance of domain name classifications.
Highnam in view of Lison and Zhou does not specifically disclose: an algorithmically-generated benign domain name class.
Haddadi teaches:
an algorithmically-generated benign domain name class (Section 3, lines 11-16, "Indeed, one challenge is that automatically generated domain names are also used for legitimate background communications such as software updates and load balancing. Moreover, various well-known websites such as Google and Facebook also use this type of domains. Therefore, the first step to detect the botnet malicious domains is to differentiate legitimate automatically generated domain names from malicious ones.").
Haddadi teaches identifying legitimate automatically generated domain names in order to classify domain names with a high accuracy (Abstract, lines 1-6, "This work investigates the detection of Botnet Command and Control (C&C) activity by monitoring Domain Name System (DNS) traffic. Detection signatures are automatically generated using evolutionary computation technique based on Stateful-SBB. The evaluation performed shows that the proposed system can work on raw variable length domain name strings with very high accuracy.").
Highnam, Lison, Zhou, and Haddadi are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and Zhou to incorporate the teachings of Haddadi to identify legitimate automatically generated domain names.  Doing so would allow for classifying domain names with a high accuracy.
Regarding claim 20, Highnam in view of Lison discloses the non-transitory machine-readable storage medium as claimed in claim 17, but does not specifically disclose: wherein the machine-readable instructions further cause the processor to: classify the target domain name into one or more of at least: a malicious domain name class, a non-algorithmically-generated benign domain name class, or an algorithmically-generated benign domain name class.
Zhou teaches:
wherein the machine-readable instructions further cause the processor to: classify the target domain name into one or more of at least: a malicious domain name class, a non-algorithmically-generated benign domain name class (Section III C, lines 3-13, "In this paper, we focus on two task of classification: (1) binary classification, i.e., determine whether the domain is generated by DGAs or not, (2) multi-class classification, i.e., determine which DGA family the domain belongs to. For binary classification, we use sigmoid activation function and output a real value p ∈ [0, 1], which indicates the possibility that the domain is malicious. While for multi-class classification, we use softmax activation function and output a vector [p1, p2, . . . , pn], where n is the number of classes and pi(i = 0, 1, . . . , n) indicates the possibility that the domain belong to class i.").
Zhou teaches classifying domain names into classes with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm, in order to improve performance of domain name classifications (Abstract, lines 14-23, "We first convey a domain name into a sequence of word-level or character-level components, then design a deep neural network based on temporal convolutional network to extract the implicit pattern and classify the domain into two or more categories. Our experimental results demonstrate that our model outperforms state-of-the-art approaches in both binary classification and multi-class classification, and shows a good performance in detecting different kinds of DGAs. Besides, the high training efficiency of our model makes it adjust to new malicious domains quickly.").
Highnam, Lison, and Zhou are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Zhou to classify domain names into classes with classes for benign domain names not generated with a domain generation algorithm and malicious domain names generated with a domain generation algorithm.  Doing so would allow for improving performance of domain name classifications.
Highnam in view of Lison and further in view of Zhou does not specifically disclose: an algorithmically-generated benign domain name class.
Haddadi teaches:
an algorithmically-generated benign domain name class (Section 3, lines 11-16, "Indeed, one challenge is that automatically generated domain names are also used for legitimate background communications such as software updates and load balancing. Moreover, various well-known websites such as Google and Facebook also use this type of domains. Therefore, the first step to detect the botnet malicious domains is to differentiate legitimate automatically generated domain names from malicious ones.").
Haddadi teaches identifying legitimate automatically generated domain names in order to classify domain names with a high accuracy (Abstract, lines 1-6, "This work investigates the detection of Botnet Command and Control (C&C) activity by monitoring Domain Name System (DNS) traffic. Detection signatures are automatically generated using evolutionary computation technique based on Stateful-SBB. The evaluation performed shows that the proposed system can work on raw variable length domain name strings with very high accuracy.").
Highnam, Lison, Zhou, and Haddadi are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison and further in view of Zhou to incorporate the teachings of Haddadi to identify legitimate automatically generated domain names.  Doing so would allow for classifying domain names with a high accuracy.
Claims 13 – 14 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Highnam in view of Lison, and further in view of Yu et al. ("Character Level based Detection of DGA Domain Names"), hereinafter Yu.
Regarding claim 13, Highnam in view of Lison discloses the method as claimed in claim 12, but does not specifically disclose: wherein learning the character embedding comprises determining the character embedding in a reverse direction.
Yu teaches:
wherein learning the character embedding comprises determining the character embedding in a reverse direction (Section III A, lines 21-23, "The role of the embedding layer is to learn to represent each character that can occur in a domain name by a 128-dimensional numerical vector."; Section III A, lines 36-40, "Bidirectional RNNs extend regular RNNs by processing the input string in two ways. In a forward layer, the input sequence is processed from the left to the right, as in a traditional RNN, while in a backward layer, the processing happens from the right to the left.").
Yu teaches processing the character embeddings in a reverse direction in order to classify domain names with improved accuracy (Section I, lines 36-49, "To answer this open question, in this paper we compare the performance of five different deep learning architectures for character based text classification (see Table I) for the problem of detecting DGAs. They all rely on character-level embeddings, and they all use a deep learning architecture based on convolutional neural network (CNN) layers, recurrent neural network (RNN) layers, or a combination of both. Our most important finding is that for DGA detection, which can be thought of as classification of short character strings, despite of vast differences in the deep network architectures, there is remarkably little difference among the methods in terms of accuracy and false positive rates, while they all comfortably outperform a random forest trained on human engineered features.").
Highnam, Lison, and Yu are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Yu to process the character embeddings in a reverse direction.  Doing so would allow for classifying domain names with improved accuracy.
Regarding claim 14, Highnam in view of Lison discloses the method as claimed in claim 12, but does not specifically disclose: wherein learning the character embedding comprises determining the character embedding in a forward direction.
Yu teaches:
wherein learning the character embedding comprises determining the character embedding in a forward direction (Section III A, lines 21-23, "The role of the embedding layer is to learn to represent each character that can occur in a domain name by a 128-dimensional numerical vector."; Section III A, lines 36-40, "Bidirectional RNNs extend regular RNNs by processing the input string in two ways. In a forward layer, the input sequence is processed from the left to the right, as in a traditional RNN, while in a backward layer, the processing happens from the right to the left.").
Yu teaches processing the character embeddings in a forward direction in order to classify domain names with improved accuracy (Section I, lines 36-49, "To answer this open question, in this paper we compare the performance of five different deep learning architectures for character based text classification (see Table I) for the problem of detecting DGAs. They all rely on character-level embeddings, and they all use a deep learning architecture based on convolutional neural network (CNN) layers, recurrent neural network (RNN) layers, or a combination of both. Our most important finding is that for DGA detection, which can be thought of as classification of short character strings, despite of vast differences in the deep network architectures, there is remarkably little difference among the methods in terms of accuracy and false positive rates, while they all comfortably outperform a random forest trained on human engineered features.").
Highnam, Lison, and Yu are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Yu to process the character embeddings in a forward direction.  Doing so would allow for classifying domain names with improved accuracy.
Regarding claim 18, Highnam in view of Lison discloses the non-transitory machine-readable storage medium as claimed in claim 17, but does not specifically disclose: wherein to determine the character embedding, the machine-readable instructions further cause the processor to: determine the character embedding in a reverse direction.
Yu teaches:
wherein to determine the character embedding, the machine-readable instructions further cause the processor to: determine the character embedding in a reverse direction (Section III A, lines 21-23, "The role of the embedding layer is to learn to represent each character that can occur in a domain name by a 128-dimensional numerical vector."; Section III A, lines 36-40, "Bidirectional RNNs extend regular RNNs by processing the input string in two ways. In a forward layer, the input sequence is processed from the left to the right, as in a traditional RNN, while in a backward layer, the processing happens from the right to the left.").
Yu teaches processing the character embeddings in a reverse direction in order to classify domain names with improved accuracy (Section I, lines 36-49, "To answer this open question, in this paper we compare the performance of five different deep learning architectures for character based text classification (see Table I) for the problem of detecting DGAs. They all rely on character-level embeddings, and they all use a deep learning architecture based on convolutional neural network (CNN) layers, recurrent neural network (RNN) layers, or a combination of both. Our most important finding is that for DGA detection, which can be thought of as classification of short character strings, despite of vast differences in the deep network architectures, there is remarkably little difference among the methods in terms of accuracy and false positive rates, while they all comfortably outperform a random forest trained on human engineered features.").
Highnam, Lison, and Yu are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Yu to process the character embeddings in a reverse direction.  Doing so would allow for classifying domain names with improved accuracy.
Regarding claim 19, Highnam in view of Lison discloses the non-transitory machine-readable storage medium as claimed in claim 17, but does not specifically disclose: wherein to determine the character embedding, the machine-readable instructions further cause the processor to: determine the character embedding in a forward direction.
Yu teaches:
wherein to determine the character embedding, the machine-readable instructions further cause the processor to: determine the character embedding in a forward direction (Section III A, lines 21-23, "The role of the embedding layer is to learn to represent each character that can occur in a domain name by a 128-dimensional numerical vector."; Section III A, lines 36-40, "Bidirectional RNNs extend regular RNNs by processing the input string in two ways. In a forward layer, the input sequence is processed from the left to the right, as in a traditional RNN, while in a backward layer, the processing happens from the right to the left.").
Yu teaches processing the character embeddings in a forward direction in order to classify domain names with improved accuracy (Section I, lines 36-49, "To answer this open question, in this paper we compare the performance of five different deep learning architectures for character based text classification (see Table I) for the problem of detecting DGAs. They all rely on character-level embeddings, and they all use a deep learning architecture based on convolutional neural network (CNN) layers, recurrent neural network (RNN) layers, or a combination of both. Our most important finding is that for DGA detection, which can be thought of as classification of short character strings, despite of vast differences in the deep network architectures, there is remarkably little difference among the methods in terms of accuracy and false positive rates, while they all comfortably outperform a random forest trained on human engineered features.").
Highnam, Lison, and Yu are considered to be analogous to the claimed invention because they are in the same field of domain name evaluation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Highnam in view of Lison to incorporate the teachings of Yu to process the character embeddings in a forward direction.  Doing so would allow for classifying domain names with improved accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohan et al. (Mohan, Vysakh S., R. Vinayakumar, K. P. Soman, and Prabaharan Poornachandran, “S.P.O.O.F Net: Syntactic Patterns for identification of Ominous Online Factors”, 2018, 2018 IEEE Security and Privacy Workshops (SPW), pp. 258-263.) teaches a method for detecting malicious domain names using embedded character vectors based on character similarity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657